Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see pages 7-9, filed 17 May 2021, with respect to the 101 rejection have been fully considered and are persuasive.  The 101 rejection of 15 March 2021 has been withdrawn. 	Examiner finds the Applicant’s argument persuasive that the claims are integrated into a practical application under prong two of step 2A and that the claims recite significantly more than the abstract idea. Typically transaction data does not also contain biometric data in a transaction authorization request message, which can also include location data. Less messages are exchanged between authorization entities and the point of service terminal enabling a quicker and more efficient transaction approval system, thereby improving the computer functionality. Additionally, it is unconventional to include the biometric data and transaction data in an authorization request message when typically biometric data is authenticated locally by the mobile device or terminal or at a minimum authenticated separately in an authentication request message. 
Applicant’s arguments, see pages 10-11, filed 17 May 2021, with respect to the 102 rejection of claims 2 and 31-36 have been fully considered and are persuasive.  The 102 rejection of 15 March 2021 has been withdrawn. 	Ramalingam fails to disclose each and every element, specifically a transaction authorization request that includes both the biometric and transaction data. Additionally, the amendments are also not disclosed by the cited reference. 
Applicant’s arguments, see pages 11-12, filed 17 May 2021, with respect to the 103 rejection of claims 27-28, 30, 37-38, and 40 have been fully considered and are persuasive.  The 103 rejection of 15 March 2021 has been withdrawn. 
	Ramalingam fails to disclose the independent claim limitations and the prior art of record and previously cited of Hammad do not cure the deficiencies of the primary reference. 

Allowable Subject Matter
Claims 21-28, 30-38, and 40 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record are Ramalingam US 2011/0238517 “User Profile and Geolocation for Efficient Transactions” and Hammad US 2009/0187492 “Location based Authentication,” as well as the NPL of record Sanchez-Reillo “Developing Standardised Network-based Biometric Services” IET Biometrics, 2018-11, Vol.7, p.502-509. The claims are non-obvious over the combination of references and fail to disclose or render obvious at least receiving a transaction authorization request comprising transaction data and biometric data for a transaction in a single message and the transaction data and biometric data being provided to the transaction processing system via a server computer associated with the point-of-service terminal. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P SHARVIN whose telephone number is (571)272-9863.  The examiner can normally be reached on M-F 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P. SHARVIN/
Primary Examiner
Art Unit 3692



/DAVID P SHARVIN/Primary Examiner, Art Unit 3692